DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 10/28/2021.
Claim 1 has been amended. No claims have been newly added and newly canceled.
	
Claims 1-3 and 6-8 are currently pending.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2019.
Claims 1-3, 6-7 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitation “and washing the mesenchymal stem cells to remove apicidin and lactic acid” in claim 1.  There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter.  
The disclosure as originally filed only supports “incubating mesenchymal stem cells in a culture medium containing glucose-free medium, apicidin and lactic acid for 4 or 20 hours and then removing the medium and washing the incubated cells once with PBS to produce cells that express cardiomyocyte specific markers GATA4, Nkx2.5 and cTnI” as recited at page 15, I-3 and 1-4 of Applicant’s Specification. Applicant’s Specification only supports washing cells that have been incubated in this specific manner and then producing cells from that washing that express cardiomyocyte specific 

An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
Applicant is hereby notified that the insertion of new matter into the claims has necessitated the removal of the art rejection over claims 1-3 and 6-7.  However, removal of new matter will result in the reinstatement of the art rejection.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicants have entered the limitation “and washing the mesenchymal stem cells to remove apicidin and lactic acid”. It is unclear how the treating of the adult mesenchymal stem cells can induce differentiation into cardiomyocytes if the apicidin and lactic acid are to be washed away from the mesenchymal stem cells. The specification does not support this combination as any washing is done to cells that have been incubated with apicidin and lactic acid for at least 4 or 20 hours prior to washing cells that have been induced to differentiate and express cardiomyocyte markers (page 15, I-3 and 1-4 of Applicant’s Specification). Thus Applicant’s disclosure supports the washing of cells that have been induced to differentiate and not the washing of mesenchymal stem cells. It would appear that the washing of mesenchymal stem cells would prevent the effects of apicidin and lactic acid on the differentiation state of the adult stem cells. It is also unclear from claim 1 when the washing occurs, either before or after culture/incubation. Therefore the metes and bounds of the claim are indefinite.
Because claims 2-3 and 6-7 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al., “.Apicidin, a Histone Deacetylase Inhibitor, Inhibits Proliferation of Tumor Cells via Induction of p21WAF1/Cip1 and Gelsolin”, Cancer Research, 2000, Vol. 60, pp. 6068-3074.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632